[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On Monday November 17, 1997, this court heard evidence and testimony concerning the plaintiff's motion for order dated September 8, 1997.
That motion seeks the entry of an order compelling the defendant's counsel to release to the plaintiff the sum of $2,000.00 for certain repairs to her motor vehicle more CT Page 11517 particularly described in Plaintiff's Exhibit 1.
By agreement of the parties, the defendant was given the opportunity to investigate the proposed car repairs. The parties were given the opportunity to submit a stipulated agreement to the court.
Having considered the evidence and testimony and having received no stipulated agreement of the parties, the court finds that the proposed repairs as set forth in Plaintiff's Exhibit 1 are necessary and reasonable. The court orders that upon the presentation to defendant's counsel of a bill for the completion of said repairs, said counsel is to make immediate payment of the cost of said completed repairs in an amount not to exceed $2,000.00 from the fund which he presently holds in trust pursuant to the parties' stipulation of August 18, 1997.
JOSEPH W. DOHERTY, J.